UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 12/31/16 The following N-CSR relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR will be filed for any series with a different fiscal year end, as appropriate. Dreyfus High Yield Fund FORM N-CSR Item 1. Reports to Stockholders. Dreyfus High Yield Fund ANNUAL REPORT December 31, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager(s) only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents T H E F U N D A Letter from the Chief Executive Officer 2 Discussion of Fund Performance 3 Fund Performance 5 Understanding Your Fund’s Expenses 7 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 8 Statement of Assets and Liabilities 23 Statement of Operations 24 Statement of Changes in Net Assets 25 Financial Highlights 26 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 42 Important Tax Information 43 Board Members Information 44 Officers of the Fund 46 F O R M O R E I N F O R M AT I O N Back Cover Dreyfus High Yield Fund The Fund A LETTER FROM THE CHIEF EXECUTIVE OFFICER Dear Shareholder: We are pleased to present this annual report for Dreyfus High Yield Fund, covering the 12-month period from January 1, 2016 through December 31, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Stocks and bonds advanced over 2016 despite bouts of market volatility stemming from various economic and political developments. In January, stocks declined sharply and long-term interest rates fell in response to sluggish global economic growth, falling commodity prices, and worries following the first increase in short-term U.S. interest rates in nearly a decade. However, equities began a sustained rebound in February when U.S. monetary policymakers refrained from additional rate hikes, other central banks eased their monetary policies, and commodity prices recovered. After a bout of volatility in June stemming from the United Kingdom’s referendum to leave the European Union, stocks generally continued to climb over the summer. Stock prices moderated in advance of U.S. elections, but markets subsequently rallied to new highs in anticipation of changes in U.S. fiscal and tax policies. In the bond market, yields of high-quality government bonds moved lower over much of the reporting period amid robust investor demand for current income, but yields surged higher after the election due to expectations of rising interest rates. Corporate-backed bonds fared especially well in this environment. The transition to a new U.S. president and ongoing global economic headwinds suggest that volatility may persist in the financial markets. Some asset classes and industry groups seem likely to benefit from a changing economic and geopolitical landscape, while others probably will face challenges. Consequently, selectivity seems likely to be an important determinant of investment success in 2017. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, Mark D. Santero Chief Executive Officer The Dreyfus Corporation January 17, 2017 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through December 31, 2016, as provided by Chris Barris and Kevin Cronk, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2016, Dreyfus High Yield Fund’s Class A shares produced a total return of 12.71%, Class C shares returned 11.87%, and Class I shares returned 13.17%. 1 In comparison, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the “Index”), the fund’s benchmark, achieved a total return of 17.49% over the same period. 2 High yield bonds benefited over the reporting period from a growing U.S. economy and robust investor demand for high levels of current income. The fund lagged its Index, primarily due to underweighted exposure to the rebounding energy and metals-and-mining industry groups. The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. At least 80% of the fund’s assets are invested in fixed-income securities that are rated below investment grade (“high yield” or “junk” bonds) or are the unrated equivalent as determined by Dreyfus. The fund’s portfolio may include various types of fixed-income securities, such as corporate bonds and notes, mortgage-related securities, asset-backed securities, floating rate loans (limited to up to 20% of the fund’s net assets) and other floating rate securities, zero coupon securities, convertible securities, preferred stock and other debt instruments of U.S. and foreign issuers. Individual issues are selected based on careful credit analysis. We thoroughly analyze the business, management, and financial strength of each of the companies whose bonds we buy, then project each issuer’s ability to repay its debt. Economic and Political Factors Drove Market Performance At the start of 2016, sluggish global growth, plunging commodity prices, and a recent increase in short-term U.S. interest rates caused investors to flock to traditional safe havens. This development hurt riskier high yield corporate bonds and emerging-markets securities, while sending prices of high-quality sovereign bonds higher and their yields lower. Industry groups leveraged to commodity prices, including the energy and metals-and-mining companies, were especially hard hit during the high yield market downturn. Investor sentiment changed dramatically in February, and financial markets rallied through the spring when U.S. policymakers indicated that they would delay additional rate hikes, commodity prices began to rebound, and foreign currencies gained value against the U.S. dollar. Central banks in Japan and Europe adopted negative short-term interest rates, a move that drove international investors to higher yielding market sectors such as high yield securities and other corporate-backed bonds. As a result, yield differences between high yield bonds and U.S. Treasury securities of comparable maturities narrowed substantially. In June, concerns surrounding a referendum in the United Kingdom to leave the European Union produced renewed market volatility, sending yields of U.S. Treasury securities to historical lows and their prices higher. Meanwhile, higher yielding bond market sectors generally continued to rally amid robust demand from investors seeking more competitive yields than were available from sovereign bonds in most global markets. 3 DISCUSSION OF FUND PERFORMANCE (continued) Sovereign bonds gave back most of their previous gains while high yield securities continued to gain value in the weeks after the U.S. election in November as investors looked forward to the stimulative impact of a new presidential administration’s more business-friendly fiscal, tax, and regulatory policies. Consequently, the Index ended the year with impressive gains. Fund Strategies Produced Mixed Results Although the fund participated significantly in the high yield bond market’s advance over the reporting period, its performance compared to the Index was hampered by its relatively cautious investment posture among bonds from the energy and metals-and-mining industry groups, where default rates spiked early in the year in the midst of the downturn in commodities prices. The fund maintained underweighted exposure to energy and metals-and-mining bonds, and it did not participate fully in their subsequent rebound from depressed levels. The fund also held relatively few of the distressed CCC-rated bonds from other industry groups that led the 2016 market rally, further dampening relative results. Among individual issuers, the greatest laggards during 2016 included Bonanza Creek Energy , Navios Maritime Acquisition , and Pinnacle Operating . On a more positive note, the fund’s relative performance benefited from a relatively short average duration when interest rates climbed later in the year. Underweighted exposure to the leisure products and retail industries also supported relative results, as did an overweighted position in the chemicals industry. Our credit selection strategy in the utilities sector also added a degree of value during the reporting period. The fund’s top individual performers for the reporting period included Scientific Games International and BWAY Holding. A More Constructive Investment Posture While we can’t predict the timing or magnitude of the new presidential administration’s impact on the U.S. economy, we believe the announced emphasis on pro-growth fiscal, tax, and regulatory policies is likely to boost corporate earnings and revenue growth, particularly for companies in certain industry groups. Therefore, we have established a more constructive investment posture, including less underweighted exposure to the energy and metals-and-mining industries. We also reduced the fund’s positions in BB-rated bonds in favor of their B-rated counterparts and select holdings among CCC-rated bonds. We have maintained the fund’s relatively short average duration in anticipation of additional increases in interest rates. January 17, 2017 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Bonds are subject generally to interest-rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuer’s perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 Source: Lipper Inc. —The BofA Merrill Lynch U.S. High Yield Master II Constrained Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic and Yankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted. Total allocations to an issuer are capped at 2%. The index does not reflect fees and expenses to which the fund is subject. Investors cannot invest directly in any index. 4 FUND PERFORMANCE Comparison of change in value of $10,000 investment in Dreyfus High Yield Fund Class A shares, Class C shares and Class I shares and the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the “Index”) † Source: Lipper Inc. Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class C, and Class I shares of Dreyfus High Yield Fund on 12/31/06 to a $10,000 investment made in the Index on that date. All dividends and capital gain distributions are reinvested. The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes. The Index is an unmanaged performance benchmark composed of U.S. dollar-denominated domestic and Yankee bonds rated below investment grade with at least $100 million par amount outstanding and at least one year remaining to maturity. Bonds are capitalization-weighted. Total allocations to an issuer are capped at 2%. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 5 FUND PERFORMANCE (continued) Average Annual Total Returns as of 12/31/16 1 Year 5 Years 10 Years Class A shares with maximum sales charge (4.5%) 7.71% 5.26% 5.35% Without sales charge 12.71% 6.22% 5.83% Class C shares with applicable redemption charge † 10.87% 5.43% 5.04% without redemption 11.87% 5.43% 5.04% Class I shares 13.17% 6.49% 6.10% BofA Merrill Lynch U.S. High Yield Master II Constrained Index 17.49% 7.35% 7.45% Past performance is not predictive of future performance. The fund’s performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. In addition to the performance of Class A shares shown with and without a maximum sales charge, the fund’s performance shown in the table takes into account all other applicable fees and expenses on all classes. † The maximum contingent deferred sales charge for Class C shares is 1% for shares redeemed within one year of the date of purchase. 6 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus High Yield Fund from July 31, 2016 to December 31, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2016 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2016 Class A Class C Class I Expenses paid per $1,000 † $ $ $ Ending value (after expenses) $ $ $ † Expenses are equal to the fund’s annualized expense ratio of .95% for Class A, 1.70% for Class C and .70% for Class I, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period) 7 STATEMENT OF INVESTMENTS December 31, 2016 Bonds and Notes - 89.8% Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Aerospace/Defense - .8% Bombardier, Sr. Unscd. Notes 7.75 3/15/20 1,310,000 b 1,385,325 Bombardier, Sr. Unscd. Notes 7.50 3/15/25 2,285,000 b 2,269,051 Engility, Gtd. Notes 8.88 9/1/24 2,205,000 b 2,318,006 TransDigm, Gtd. Notes 6.50 7/15/24 3,550,000 3,731,937 Automotive - 2.0% Adient Global Holdings, Gtd. Notes 4.88 8/15/26 4,050,000 b 3,979,125 Gates Global, Gtd. Notes 6.00 7/15/22 6,600,000 b 6,487,800 IHO Verwaltungs, Sr. Scd. Bonds 4.50 9/15/23 1,480,000 b 1,450,400 IHO Verwaltungs, Sr. Scd. Bonds 4.75 9/15/26 1,730,000 b 1,673,775 MPG Holdco I, Gtd. Notes 7.38 10/15/22 6,430,000 6,751,500 TI Group Automotive Systems, Sr. Unscd. Notes 8.75 7/15/23 2,740,000 b,c 2,877,000 Banking - 2.1% Ally Financial, Gtd. Notes 4.75 9/10/18 2,885,000 2,978,762 Ally Financial, Gtd. Notes 7.50 9/15/20 2,685,000 3,017,269 Ally Financial, Gtd. Notes 8.00 11/1/31 5,452,000 6,351,144 Ally Financial, Sr. Unscd. Notes 4.63 5/19/22 1,650,000 1,672,688 Ally Financial, Sub. Notes 5.75 11/20/25 2,645,000 2,648,306 Bank of America, Jr. Sub. Notes 6.10 12/29/49 4,965,000 d 4,998,514 Citigroup, Jr. Sub. Bonds 5.95 7/29/49 3,300,000 d 3,349,500 Building Materials - 2.6% Allegion, Gtd. Notes 5.88 9/15/23 1,600,000 1,704,000 American Builders & Contractors Supply, Sr. Unscd. Notes 5.63 4/15/21 3,490,000 b 3,612,150 FBM Finance, Sr. Scd. Notes 8.25 8/15/21 4,295,000 b 4,552,700 Gibraltar Industries, Gtd. Notes 6.25 2/1/21 3,240,000 d 3,345,300 HD Supply, Gtd. Notes 5.75 4/15/24 2,110,000 b 2,232,802 Louisiana-Pacific, Gtd. Notes 4.88 9/15/24 4,365,000 4,244,962 8 Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Building Materials - 2.6% (continued) Ply Gem Industries, Gtd. Notes 6.50 2/1/22 1,500,000 1,554,375 RSI Home Products, Scd. Notes 6.50 3/15/23 4,030,000 b 4,231,500 Summit Materials, Gtd. Notes 8.50 4/15/22 455,000 505,050 Summit Materials, Gtd. Notes 6.13 7/15/23 4,205,000 4,336,364 Cable & Satellite - 6.5% Altice Financing, Sr. Scd. Bonds 7.50 5/15/26 2,375,000 b 2,475,938 Altice Financing, Sr. Scd. Notes 6.63 2/15/23 5,425,000 b 5,587,750 Altice Finco, Gtd. Notes 7.63 2/15/25 3,745,000 b 3,796,494 Cablevision Systems, Sr. Unscd. Notes 8.00 4/15/20 4,150,000 c 4,565,000 CCO Holdings, Sr. Unscd. Notes 5.75 9/1/23 4,235,000 4,436,162 CCO Holdings, Sr. Unscd. Notes 5.88 4/1/24 3,390,000 b 3,627,300 CCO Holdings, Sr. Unscd. Notes 5.38 5/1/25 2,015,000 b 2,080,488 CCO Holdings, Sr. Unscd. Notes 5.75 2/15/26 1,315,000 b 1,364,313 Cequel Communications Holdings I, Sr. Unscd. Notes 6.38 9/15/20 5,200,000 b 5,369,000 CSC Holdings, Gtd. Notes 6.63 10/15/25 1,930,000 b 2,113,350 CSC Holdings, Sr. Unscd. Notes 6.75 11/15/21 2,450,000 2,639,875 CSC Holdings, Sr. Unscd. Notes 10.13 1/15/23 3,655,000 b 4,230,662 DISH DBS, Gtd. Notes 6.75 6/1/21 1,135,000 1,234,313 DISH DBS, Gtd. Notes 5.88 7/15/22 6,470,000 6,825,850 DISH DBS, Gtd. Notes 7.75 7/1/26 3,655,000 4,130,150 Hughes Satellite Systems, Gtd. Notes 7.63 6/15/21 4,245,000 4,674,806 Midcontinent Communications/Midcontinent Finance, Gtd. Notes 6.88 8/15/23 3,490,000 b 3,734,300 RCN Telecom Services, Sr. Unscd. Notes 8.50 8/15/20 5,335,000 b 5,661,769 Virgin Media Finance, Gtd. Notes 6.38 4/15/23 2,815,000 b 2,938,156 Virgin Media Finance, Gtd. Notes 6.00 10/15/24 1,330,000 b 1,374,888 Wave Holdco, Sr. Unscd. Notes 8.25 7/15/19 2,178,589 b 2,222,161 9 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Chemicals - 3.1% Consolidated Energy Finance, Gtd. Notes 6.75 10/15/19 3,574,000 b 3,591,870 CVR Partners, Scd. Notes 9.25 6/15/23 3,940,000 b 4,072,975 Hexion, Sr. Scd. Notes 6.63 4/15/20 3,445,000 3,066,050 INEOS Group Holdings, Gtd. Bonds EUR 5.38 8/1/24 2,045,000 2,173,545 INEOS Group Holdings, Gtd. Notes 5.63 8/1/24 6,839,000 b,c 6,804,805 Kraton Polymers, Gtd. Notes 10.50 4/15/23 880,000 b 996,600 Platform Specialty Products, Sr. Unscd. Notes 10.38 5/1/21 4,060,000 b,c 4,506,600 Trinseo Materials Operating, Sr. Unscd. Notes EUR 6.38 5/1/22 2,590,000 b 2,930,170 Tronox Finance, Gtd. Notes 6.38 8/15/20 4,930,000 4,634,200 Univar, Gtd. Notes 6.75 7/15/23 3,690,000 b 3,828,375 Construction Machinery - 1.0% Ahern Rentals, Scd. Notes 7.38 5/15/23 3,750,000 b 3,168,750 H&E Equipment Services, Gtd. Notes 7.00 9/1/22 2,555,000 c 2,701,913 United Rentals North America, Gtd. Notes 6.13 6/15/23 3,960,000 4,217,400 United Rentals North America, Gtd. Notes 5.50 7/15/25 1,575,000 1,612,406 Consumer Cyclical Services - 1.8% GEO Group, Gtd. Notes 6.00 4/15/26 2,159,000 2,132,013 Prime Security Services Borrower, Scd. Notes 9.25 5/15/23 5,985,000 b 6,531,131 Reliance Intermediate Holdings, Sr. Scd. Notes 6.50 4/1/23 6,079,000 b 6,428,542 West, Gtd. Notes 5.38 7/15/22 5,609,000 b,c 5,440,730 Consumer Products - 1.1% Energizer Holdings, Gtd. Notes 5.50 6/15/25 2,575,000 b 2,587,875 Kronos Acquisition Holdings, Gtd. Notes 9.00 8/15/23 3,245,000 b 3,253,112 Prestige Brands, Gtd. Notes 6.38 3/1/24 2,975,000 b,c 3,138,625 Tempur Sealy International, Gtd. Notes 5.63 10/15/23 2,610,000 2,707,875 Tempur Sealy International, Gtd. Notes 5.50 6/15/26 610,000 614,575 10 Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Diversified Manufacturing - 1.5% ATS Automation Tooling Systems, Sr. Unscd. Notes 6.50 6/15/23 3,547,000 b 3,680,012 Gardner Denver, Sr. Unscd. Notes 6.88 8/15/21 3,505,000 b,c 3,505,000 Griffon, Gtd. Notes 5.25 3/1/22 5,280,000 5,369,760 WESCO Distribution, Gtd. Notes 5.38 12/15/21 4,540,000 4,710,250 Electric - 3.7% AES, Sr. Unscd. Notes 7.38 7/1/21 2,715,000 3,037,813 AES, Sr. Unscd. Notes 5.50 3/15/24 880,000 899,800 AES, Sr. Unscd. Notes 5.50 4/15/25 1,005,000 1,010,025 AES, Sr. Unscd. Notes 6.00 5/15/26 2,445,000 c 2,493,900 Calpine, Sr. Scd. Notes 6.00 1/15/22 3,630,000 b 3,806,962 Calpine, Sr. Scd. Notes 7.88 1/15/23 1,000 b 1,046 Calpine, Sr. Unscd. Notes 5.38 1/15/23 2,105,000 2,068,163 Calpine, Sr. Unscd. Notes 5.75 1/15/25 1,425,000 c 1,382,250 Covanta Holding, Sr. Unscd. Notes 5.88 3/1/24 7,240,000 6,986,600 Dynegy, Gtd. Notes 6.75 11/1/19 1,700,000 1,738,250 Dynegy, Gtd. Notes 7.38 11/1/22 1,710,000 1,641,600 Dynegy, Gtd. Notes 7.63 11/1/24 4,230,000 c 3,923,325 Dynegy, Sr. Unscd. Notes 8.00 1/15/25 1,970,000 b,c 1,846,875 Enviva Partners, Gtd. Notes 8.50 11/1/21 2,840,000 b 2,967,800 NRG Energy, Gtd. Notes 7.88 5/15/21 1,718,000 c 1,799,605 NRG Energy, Gtd. Notes 6.63 3/15/23 2,220,000 c 2,236,650 NRG Energy, Gtd. Notes 6.63 1/15/27 1,980,000 b 1,881,000 Talen Energy Supply, Sr. Unscd. Notes 6.50 6/1/25 3,815,000 c 2,966,162 Energy - 12.2% Alta Mesa Holdings, Sr. Unscd. Notes 7.88 12/15/24 3,950,000 b 4,108,000 Antero Resources, Gtd. Notes 5.13 12/1/22 5,510,000 5,592,650 Antero Resources, Gtd. Notes 5.63 6/1/23 1,160,000 1,193,350 Archrock Partners, Gtd. Notes 6.00 4/1/21 740,000 721,500 11 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Energy - 12.2% (continued) Archrock Partners, Gtd. Notes 6.00 10/1/22 1,875,000 1,828,125 Callon Petroleum, Gtd. Notes 6.13 10/1/24 2,230,000 b 2,308,050 Carrizo Oil & Gas, Gtd. Notes 7.50 9/15/20 4,420,000 c 4,585,750 Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 725,000 c 746,750 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 7.00 6/30/24 2,840,000 b 3,088,500 Cheniere Corpus Christi Holdings, Sr. Scd. Notes 5.88 3/31/25 1,485,000 b 1,520,729 Continental Resources, Gtd. Notes 4.50 4/15/23 4,925,000 4,851,125 Continental Resources, Gtd. Notes 3.80 6/1/24 1,800,000 1,669,500 Crestwood Midstream Partners, Gtd. Bonds 6.13 3/1/22 3,985,000 4,104,550 CVR Refining/Coffeyville Finance, Gtd. Notes 6.50 11/1/22 6,238,000 6,222,405 Energy Transfer Equity, Sr. Scd. Notes 7.50 10/15/20 3,005,000 3,365,600 Extraction Oil & Gas Holdings, Gtd. Notes 7.88 7/15/21 4,400,000 b 4,730,000 Ferrellgas, Sr. Unscd. Notes 6.75 1/15/22 4,751,000 4,727,245 Ferrellgas Partners, Sr. Unscd. Notes 8.63 6/15/20 1,585,000 c 1,569,150 Forum Energy Technologies, Gtd. Notes 6.25 10/1/21 2,980,000 2,994,900 Genesis Energy, Gtd. Bonds 5.63 6/15/24 3,370,000 3,327,875 Genesis Energy, Gtd. Notes 5.75 2/15/21 3,540,000 3,593,100 Genesis Energy, Gtd. Notes 6.75 8/1/22 350,000 365,400 Gulfport Energy, Gtd. Notes 6.00 10/15/24 3,350,000 b 3,425,375 Laredo Petroleum, Gtd. Notes 5.63 1/15/22 3,400,000 c 3,442,500 Matador Resources, Gtd. Notes 6.88 4/15/23 4,690,000 4,947,950 Matador Resources, Sr. Unscd. Notes 6.88 4/15/23 1,620,000 b 1,709,100 Newfield Exploration, Sr. Unscd. Notes 5.38 1/1/26 2,390,000 2,448,794 Noble Holding International, Gtd. Notes 7.75 1/15/24 2,660,000 c 2,508,646 Oasis Petroleum, Gtd. Notes 6.50 11/1/21 3,695,000 c 3,782,756 Parsley Energy, Gtd. Notes 6.25 6/1/24 2,100,000 b 2,220,330 Parsley Energy, Gtd. Notes 5.38 1/15/25 1,330,000 b 1,341,172 PDC Energy, Gtd. Notes 6.13 9/15/24 3,520,000 b 3,616,800 12 Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Energy - 12.2% (continued) Precision Drilling, Gtd. Notes 7.75 12/15/23 1,835,000 b 1,945,100 Rice Energy, Gtd. Notes 6.25 5/1/22 1,605,000 1,657,163 Rose Rock Midstream, Gtd. Notes 5.63 7/15/22 3,145,000 3,105,687 Rose Rock Midstream, Gtd. Notes 5.63 11/15/23 2,565,000 2,513,700 RSP Permian, Gtd. Notes 6.63 10/1/22 2,912,000 3,094,000 RSP Permian, Gtd. Notes 5.25 1/15/25 2,215,000 b 2,231,613 Sabine Pass Liquefaction, Sr. Scd. Notes 5.88 6/30/26 1,905,000 b 2,059,781 Sabine Pass Liquefaction, Sr. Scd. Notes 5.00 3/15/27 2,235,000 b 2,262,938 Sanchez Energy, Gtd. Notes 7.75 6/15/21 2,380,000 c 2,433,550 Targa Resources Partners, Gtd. Notes 6.38 8/1/22 2,255,000 2,345,200 Targa Resources Partners, Gtd. Notes 5.13 2/1/25 3,355,000 b 3,342,419 The Williams Companies, Sr. Unscd. Notes 7.88 9/1/21 869,000 997,178 The Williams Companies, Sr. Unscd. Notes 4.55 6/24/24 3,705,000 3,695,737 Unit, Gtd. Notes 6.63 5/15/21 7,700,000 7,507,500 Whiting Petroleum, Gtd. Notes 5.00 3/15/19 1,205,000 1,215,737 Whiting Petroleum, Gtd. Notes 5.75 3/15/21 2,825,000 c 2,827,373 Whiting Petroleum, Gtd. Notes 6.25 4/1/23 1,670,000 c 1,678,350 Environmental - .7% Advanced Disposal Services, Gtd. Notes 5.63 11/15/24 4,765,000 b 4,753,087 GFL Environmental, Sr. Unscd. Notes 9.88 2/1/21 2,735,000 b 3,022,175 Finance Companies - 5.9% Aircastle, Sr. Unscd. Notes 5.13 3/15/21 2,455,000 2,623,781 Aircastle, Sr. Unscd. Notes 5.50 2/15/22 3,536,000 3,765,840 Aircastle, Sr. Unscd. Notes 5.00 4/1/23 1,630,000 1,666,675 Cabot Financial Luxembourg, Sr. Scd. Notes GBP 7.50 10/1/23 2,615,000 b 3,238,859 CIT Group, Sr. Unscd. Notes 5.00 8/15/22 5,305,000 5,543,725 Garfunkelux Holdco 2, Scd. Bonds GBP 11.00 11/1/23 1,775,000 2,251,782 Garfunkelux Holdco 3, Sr. Scd. Notes GBP 8.50 11/1/22 3,595,000 4,626,111 13 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Finance Companies - 5.9% (continued) Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 7,755,000 b 7,774,388 HUB International, Sr. Unscd. Notes 7.88 10/1/21 1,125,000 b 1,191,274 Icahn Enterprises, Gtd. Notes 6.00 8/1/20 2,725,000 2,796,531 Icahn Enterprises, Gtd. Notes 5.88 2/1/22 3,230,000 3,221,925 International Lease Finance, Sr. Unscd. Notes 8.63 1/15/22 2,395,000 2,882,981 KCG Holdings, Sr. Scd. Notes 6.88 3/15/20 3,750,000 b 3,768,750 Ladder Capital Finance Holdings, Gtd. Notes 7.38 10/1/17 5,385,000 5,405,194 Provident Funding Associates, Gtd. Notes 6.75 6/15/21 3,305,000 b 3,338,050 Quicken Loans, Gtd. Notes 5.75 5/1/25 5,380,000 b 5,258,950 USI, Sr. Unscd. Notes 7.75 1/15/21 5,190,000 b 5,297,044 York Risk Services Holding, Gtd. Notes 8.50 10/1/22 4,630,000 b 3,889,200 Food and Beverage - 1.0% AdvancePierre Foods Holdings, Gtd. Notes 5.50 12/15/24 2,670,000 b 2,701,720 JBS USA Finance, Gtd. Notes 5.75 6/15/25 2,750,000 b 2,798,125 Post Holdings, Sr. Unscd. Notes 5.00 8/15/26 3,410,000 b 3,273,600 US Foods, Gtd. Notes 5.88 6/15/24 3,310,000 b 3,434,125 Gaming - 3.0% Boyd Gaming, Gtd. Notes 6.38 4/1/26 4,330,000 b 4,685,060 Eldorado Resorts, Gtd. Notes 7.00 8/1/23 2,217,000 2,361,105 International Game Technology, Sr. Scd. Notes 6.25 2/15/22 6,335,000 b 6,825,962 International Game Technology, Sr. Scd. Notes 6.50 2/15/25 1,575,000 b 1,697,063 Jack Ohio Finance, Sr. Scd. Notes 6.75 11/15/21 3,340,000 b 3,390,100 MGM Growth Properties Operating Partnership, Gtd. Notes 5.63 5/1/24 2,605,000 b 2,735,250 MGM Resorts International, Gtd. Notes 7.75 3/15/22 4,377,000 5,044,492 MGM Resorts International, Gtd. Notes 6.00 3/15/23 1,470,000 1,591,275 Scientific Games International, Gtd. Notes 10.00 12/1/22 6,780,000 6,780,000 14 Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Health Care - 5.4% Centene, Sr. Unscd. Notes 6.13 2/15/24 1,650,000 1,742,813 CHS/Community Health Systems, Gtd. Notes 8.00 11/15/19 1,245,000 c 1,039,575 CHS/Community Health Systems, Gtd. Notes 6.88 2/1/22 715,000 500,500 CHS/Community Health Systems, Sr. Scd. Notes 5.13 8/1/21 465,000 c 432,450 DaVita, Gtd. Notes 5.00 5/1/25 5,060,000 4,990,425 HCA, Gtd. Notes 7.50 2/15/22 6,310,000 7,177,625 HCA, Gtd. Notes 5.88 5/1/23 1,880,000 2,002,200 HCA, Sr. Scd. Notes 5.00 3/15/24 4,765,000 4,913,906 HCA, Sr. Scd. Notes 5.25 6/15/26 1,100,000 1,139,875 HCA Holdings, Sr. Unscd. Notes 6.25 2/15/21 3,200,000 3,452,000 Healthsouth, Gtd. Notes 5.75 11/1/24 2,915,000 2,966,013 IASIS Healthcare, Gtd. Notes 8.38 5/15/19 3,920,000 3,430,000 Kindred Healthcare, Gtd. Notes 6.38 4/15/22 2,405,000 2,155,481 Kindred Healthcare, Gtd. Notes 8.75 1/15/23 2,225,000 c 2,088,719 MPH Acquisition Holdings, Gtd. Notes 7.13 6/1/24 6,249,000 b 6,593,320 Surgical Care Affiliates, Gtd. Notes 6.00 4/1/23 3,945,000 b 4,092,937 Synlab Unsecured Bondco, Sr. Unscd. Bonds EUR 8.25 7/1/23 2,820,000 3,243,068 Tenet Healthcare, Sr. Unscd. Notes 8.00 8/1/20 955,000 943,063 Tenet Healthcare, Sr. Unscd. Notes 8.13 4/1/22 4,470,000 4,239,795 Tenet Healthcare, Sr. Unscd. Notes 6.75 6/15/23 5,810,000 5,127,325 Home Construction - 1.7% Ashton Woods, Sr. Unscd. Notes 6.88 2/15/21 2,983,000 b 2,886,053 Brookfield Residential Properties, Gtd. Notes 6.50 12/15/20 2,680,000 b 2,753,700 PulteGroup, Gtd. Notes 5.00 1/15/27 1,755,000 1,673,831 Taylor Morrison Communities, Gtd. Notes 5.88 4/15/23 3,080,000 b 3,141,600 TRI Pointe Holdings, Gtd. Notes 5.88 6/15/24 3,610,000 3,736,350 William Lyon Homes, Gtd. Notes 8.50 11/15/20 5,290,000 5,554,500 15 STATEMENT OF INVESTMENTS (continued) Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Industrial Services - 1.7% AECOM, Gtd. Notes 5.75 10/15/22 3,172,000 3,368,664 Hillman Group, Gtd. Notes 6.38 7/15/22 5,100,000 b 4,819,500 Hilton Grand Vacations Borrower, Gtd. Notes 6.13 12/1/24 2,515,000 b 2,625,031 Mattamy Group, Sr. Unscd. Notes 6.88 12/15/23 3,835,000 b 3,902,112 Zachry Holdings, Sr. Unscd. Notes 7.50 2/1/20 4,655,000 b 4,800,469 Insurance - .3% CNO Financial Group, Sr. Unscd. Notes 5.25 5/30/25 3,544,000 Media Entertainment - 3.5% AMC Entertainment Holdings, Gtd. Notes 5.75 6/15/25 3,020,000 3,103,050 AMC Networks, Gtd. Notes 5.00 4/1/24 3,321,000 3,341,756 CBS Radio, Gtd. Notes 7.25 11/1/24 2,965,000 b 3,105,837 Clear Channel Worldwide Holdings, Gtd. Notes, Ser. B 6.50 11/15/22 2,640,000 2,712,600 ClubCorp Club Operations, Gtd. Notes 8.25 12/15/23 3,705,000 b 3,945,825 Gray Television, Gtd. Notes 5.13 10/15/24 1,840,000 b 1,784,800 Gray Television, Gtd. Notes 5.88 7/15/26 1,970,000 b 1,960,150 Lions Gate Entertainment, Gtd. Notes 5.88 11/1/24 4,665,000 b 4,758,300 National CineMedia, Sr. Unscd. Notes 5.75 8/15/26 2,760,000 2,815,200 Netflix, Sr. Unscd. Bonds 5.88 2/15/25 680,000 735,250 Netflix, Sr. Unscd. Notes 5.75 3/1/24 1,765,000 1,892,963 Nexstar Broadcasting, Gtd. Notes 6.88 11/15/20 2,520,000 2,614,500 Regal Entertainment Group, Sr. Unscd. Notes 5.75 3/15/22 750,000 787,500 Sinclair Television Group, Gtd. Notes 5.63 8/1/24 2,140,000 b 2,193,500 Townsquare Media, Gtd. Notes 6.50 4/1/23 3,869,000 b,c 3,709,404 United Group, Sr. Scd. Notes EUR 7.88 11/15/20 1,455,000 b 1,610,336 Metals and Mining - 4.5% AK Steel, Gtd. Notes 7.63 10/1/21 1,630,000 1,762,438 Alcoa Nederland Holding, Gtd. Notes 6.75 9/30/24 740,000 b 804,750 Alcoa Nederland Holding, Gtd. Notes 7.00 9/30/26 555,000 b 609,113 16 Bonds and Notes - 89.8% (continued) Coupon Rate (%) Maturity Date Principal Amount ($) a Value ($) Metals and Mining - 4.5% (continued) ArcelorMittal, Sr. Unscd. Bonds 10.85 6/1/19 3,767,000 d 4,426,225 ArcelorMittal,
